 



Exhibit 10.176

Compensatory Arrangements with Certain
Executive Officers and Directors

Set forth below are the base salaries of the named executive officers of Mace
Security International, Inc. for the fiscal year as well as the discretionary
cash bonuses they were paid for performance in 2004:

                      Name   Office   Fiscal 2005 Salary   Cash Bonus
Louis D. Paolino, Jr.
  President, Chief Executive Officer and Chairman of the Board   $ 400,000     $
200,000  
 
                   
Robert M. Kramer
  Chief Operating Officer of the Car and Truck Wash Segment, Executive Vice
President, General Counsel and Secretary   $ 210,000     $ —  
 
                   
Gregory M. Krzemien
  Chief Financial Officer and Treasurer   $ 200,000     $ —  
 
                   
Ronald R. Pirollo
  Chief Accounting Officer and Corporate Controller   $ 160,000     $ —  

The cash compensation for Independent Directors is (a) an annual fee of $4,000,
prorated for partial years of service, (b) a $750 fee for in-person attendance
at each Board meeting, and (c) a $300 fee for in-person attendance at each
committee meeting. Additionally, from time to time, the Board has awarded all
directors stock options for service on the Board.

 